Hall, J.
1. A rule against a sheriff is not limited to cases in which he has neglected or violated his duty, causing injury to the movant; but where he has a fund in his hands in respect to which there are conflicting claims, and he is honestly in doubt as to what is his ■duty, he is entitled to the direction of the court relieving him from responsibility as to the matter in controversy; and this may be had by a rule to distribute the fund, which serves the’ purpose of a bill of inter-pleader, the sheriff being a mere stakeholder, and the contestants litigating over the funds in his hands. Code, §3949; 71 Ga., 287, head-note 3 (a).
2. Where a defendant in fi. fa. conveyed certain land; and subsequently other judgments against him were rendered, if the land was sold by the senior execution and the fund brought into court, after satisfying the older fi. fa., the equity of the holder of the deed was superior to that of the holder of the junior judgments; and this could be asserted ■on a rule to distribute the fund.
(a) This case differs from those in 53 Ga., 79, and 71 Id., 66.
Judgment reversed.